Citation Nr: 0712948	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-41 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on aid and 
attendance/housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from August 1944 to January 
1946.  

The veteran, who was born in March 1924, has been rated as 
permanently and totally disabled for pension purposes since 
1979.  According to the latest rating action in 2004, the 
veteran's disabilities consist of status post cerebrovascular 
accident, upper extremity involvement rated at 20 percent and 
lower extremity involvement rated at 10 percent; 
hypertension, rated at 10 percent; and postoperative 
residuals of prostate cancer, rated at 0 percent.  The 
veteran has appealed the RO's rating action in July 2003 
denying his claim for special monthly pension.


FINDING OF FACT

The evidence does not reflect that the veteran's 
disabilities, which established entitlement to nonservice-
connected pension and those that the veteran has developed 
thereafter, render him so helpless as to be unable to care 
for himself and perform tasks incident to daily living; the 
evidence of record does not indicate that the veteran is 
bedridden or housebound and he does not have a single 
disability ratable at 100 percent disabling.


CONCLUSION OF LAW

The criteria for a special monthly pension based on aid and 
attendance/housebound status have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been advised on multiple occasions of the 
evidence needed to substantiate his claim.  

First, prior to the original adjudication of the claim in 
July 2003, the veteran was provided with a March 2003 letter 
that outlined the evidence necessary to substantiate the 
claim, and the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Similar letters were also provided to the veteran in August 
2003 and December 2004.  Id.  

Although the VCAA notice letters of July 2003, August 2003, 
and December 2004 did not specifically request that appellant 
provide any evidence in appellant's possession that pertained 
to the claim as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the regional office (RO), the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding records or 
documents that have not been obtained or that are not 
adequately addressed in records or documents that are already 
in the claims folder.  The veteran has also been provided 
with appropriate examinations to ascertain the severity of 
his disabilities, and while an additional examination was 
scheduled to obtain an even more current assessment, the 
record reflects that the veteran failed to report for his 
examination without explanation.  The veteran's 
representative has also been silent regarding the veteran's 
failure to report for his scheduled examination.  In 
addition, neither the veteran nor his representative has 
indicated any intention to provide additional evidence in 
support of the claim.

Consequently, based on all of the foregoing, the Board finds 
that the remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  38 
U.S.C.A. § 1502 (West 2002); 38 C.F.R. § 3.351(a) (2006).

A veteran is considered to be housebound if he or she has a 
single permanent disability rated at 100 percent and either 
has an additional disability or disabilities independently 
ratable at 60 percent or more, or "is substantially confined 
to such veteran's house or immediate premises due to a 
disability or disabilities which it is reasonably certain 
will remain throughout the veteran's lifetime."  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d) (2006).

In this case the RO found in April 1995 that the veteran was 
unemployable due to his level of disability and his education 
and occupational background.  Most recently, the veteran's 
disabilities have been found by the RO to include nonservice-
connected status post cerebrovascular accident, upper 
extremity, rated as 20 percent disabling, status post 
cerebrovascular accident, lower extremity, rated as 10 
percent disabling, arterial hypertension, rated as 10 percent 
disabling, and adenocarcinoma of the prostate, status post 
suprapubic prostectomy, rated as noncompensable.  

A private medical report from August 2001 reflects that the 
veteran's heart had a regular rhythm without murmurs, and the 
pulses were strong in the upper extremities but weak in the 
lower extremities in both feet.  Computed tomography (CT) of 
the chest from May 2001 was interpreted to reveal aneurismal 
dilatation of the distal descending aorta and proximal 
descending aorta, and the examiner indicated that in the 
event that the aneurysm's diameter exceeded 6 centimeters or 
at a rate greater than 1 centimeter per year, surgical 
intervention was to be considered.  

VA aid and attendance examination in April 2003 revealed the 
veteran's history of undergoing radical excision of the 
prostate for adenocarcinoma in 1994, and that there had been 
no evidence of recurrence of the tumor.  It also revealed a 
history of cerebrovascular accident (CVA) in 1995, with 
right-sided paralysis associated with slurring speech and 
deviation of the mouth to the left.  After nine weeks of 
physiotherapy, the veteran was able to walk with the aid of a 
four-point cane, which he had been using ever since.  His 
speech remained slurred.  The veteran reported that he was 
unable to walk more than 10 minutes with the aid of the cane.  
The veteran also noted that he had received four different 
medications in the treatment of his arterial hypertension.  

The examiner further noted that the veteran required that his 
nephew drive him to the examination in a private car, was not 
permanently bedridden, was not hospitalized, and reported no 
visual problems.  The veteran also reported being able to 
walk to the bathroom to attend to the needs of nature, where 
he would also wash his face, brush his teeth, bathe, and 
sometimes shave.  His activities during the day included 
walking to his backyard to water plants.  He also fixed 
himself meals throughout his usual day.  The examiner found 
that the veteran still attended to the activities of daily 
living and to the needs of nature himself without assistance.  
The examiner further found that the veteran was able to walk 
by himself with the assistance of a cane for approximately 10 
to 15 minutes.  The diagnoses were status post radical 
excision of the prostate, status post CVA with residuals, and 
arterial hypertension.

VA neurological examination in April 2003 revealed that the 
veteran reported that it might take him longer to do the 
activities of daily living with certain difficulties.  He was 
able to prepare meals alone and at present, was totally 
independent at home.  He was unable to drive.  Motor 
examination revealed no drift of the upper extremities, no 
involuntary movements, no paresis, and no atrophy.  The power 
on muscle testing was considered 5/5.  There was good grip 
and pincer grasp function.  The sensory examination was 
considered within normal limits in all four modalities of 
pain, touch, vibration, and position sense, and the deep 
tendon reflexes were +2 in the veteran's upper extremities, 
+3 in the patellars, and +2 in the Achillis.  The diagnosis 
was history of cerebrovascular disease, without gross focal 
motor deficit or dementia and with a Barthel post stroke 
index of 100/100 that implied total independency in the 
activities of daily life.  

VA genitourinary examination in April 2003 revealed that the 
veteran reported that he experienced some urgency 
incontinence, but did not use diapers, and that he 
experienced nocturia one to two times a night.  He was 
required to use a prosthesis for intercourse and additional 
diagnoses were adenocarcinoma of the prostate, residual 
prostatic tissue, probably malignant and urgency incontinence 
secondary to adenocarcinoma.  

Private neurological consultation in August 2003 revealed 
that the veteran was somewhat unsteady on walking.  Motor 
examination revealed normal tone and strength in the upper 
and lower extremities.  Sensory examination was also 
negative.  The impression was dysarthria, status post 
recurrent strokes, and coronary artery disease (CAD).  

Dr. Raju's private evaluation in August 2003 revealed an 
assessment of coronary artery disease status post myocardial 
infarction in 1995, status post CVA, peripheral vascular 
disease, hypertension, dyslipidemia, and systolic murmur, 
probable aortic sclerosis.  A private radiological report 
from August 2003 reflects findings of chronic subcortical and 
brain stem changes negative for acute ischemic focus, 
diffusion abnormality, or cortical based infarction.

A private neurological report from September 2003 reflects 
that the veteran's speech was getting progressively better.  
Motor examination was again negative and the impression was 
cerebrovascular disease.

An October 2003 nuclear cardiology evaluation revealed an 
impression of a positive stress myoview study for a small 
area of apical infarction, and left ventricular ejection 
fraction (LVEF) of 65 percent.  October 2003 private 
perfusion imaging was interpreted to be negative for exercise 
electrocardiography, chest pain, and blood pressure.  

An August 2004 private medical note from Dr. Shah reflects 
that he was following the veteran for residuals of his CVA, 
and that the veteran also had high blood pressure, 
osteoarthritis, and coronary artery disease.

A December 2004 echocardiogram revealed LVEF at approximately 
50 percent.  The conclusion, however, was normal left 
ventricular size with preserved left ventricular function, 
and normal right ventricular size and contractility.

A December 2004 carotid ultrasound revealed conclusions that 
included moderate with (50 percent) right internal carotid 
artery disease, mild left internal carotid artery disease, 
and vertebral flow antegrade bilaterally.

II.  Analysis

The Board has carefully reviewed the record and initially 
finds that the most disabling disability would be the 
veteran's nonservice-connected coronary artery disease, 
which, if the Board were to give him the benefit of the doubt 
based on LVEF of approximately 50 percent in December 2004, 
would be consistent with at most a 60 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2006) (LVEF of 30 to 
50 percent).  There is no diagnosis of congestive heart 
failure, evidence of LVEF of less than 30 percent, and the 
veteran has denied dyspnea, angina, dizziness or syncope, and 
thus the criteria for a 100 percent rating have clearly not 
been met.  Thus, not one of the veteran's disabilities is 
ratable at 100 percent.  Consequently, the Board finds that 
the veteran is not eligible for increased special monthly 
pension on the basis of housebound status, as a preponderance 
of the evidence is against the finding of a permanent 
disability rated at 100 percent.  38 C.F.R. § 3.351(d) 
(2006).  Moreover, even if the Board were to rate the 
veteran's CAD as both permanent and 100 percent disabling, 
there is no other independently ratable disability that would 
even come close to warrant a 60 percent rating and there is 
no evidence that the veteran is substantially confined to his 
house or immediate premises.  Most importantly, the April 
2003 VA aid and attendance examiner specifically found that 
the veteran was able to walk 10 to 15 minutes with use of his 
cane, including walking in his backyard to water plants, on a 
daily basis without assistance and the evidence indicates 
that while the veteran may not drive due to his disabilities, 
the veteran is at least somewhat ambulatory with the use of a 
cane, and is otherwise not confined to his home or immediate 
premises.

In addition, while a special monthly pension may also be 
payable to a veteran otherwise entitled to nonservice-
connected disability pension if the veteran's overall 
disability picture results in the need for the regular aid 
and attendance of another person, to be able to qualify for 
special monthly pension benefits based on the need for 
regular aid and attendance, it is required that an individual 
be helpless or so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b) 
(2006).  The regulations further provide that aid and 
attendance are needed if an individual is blind or nearly 
blind, or is a patient in a nursing home because of any 
mental or physical incapacity, or if the evidence otherwise 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c) (2006).

The evidence of record does not reveal that the veteran is a 
patient in a nursing home or that he is blind or nearly blind 
for special monthly pension purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3) (2006).  In this regard, while the Board is aware 
of the veteran's advanced age, determinations as to the need 
for aid and attendance must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a) (2006).  Under this regulation, consideration is to 
be given to such conditions as: the inability of the veteran 
to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; the inability of the 
veteran to feed himself/herself through loss of coordination 
of upper extremities or through the veteran's extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed, 
not simply that the veteran has voluntary taken this action 
or a physician has recommended it.

With respect to the need for regular aid and attendance, the 
Board would first note that the veteran is clearly not 
bedridden, and that therefore the need for regular aid and 
attendance may not be established on this basis.  Moreover, 
with respect to the alternative criteria for establishing the 
need for regular aid and attendance, the Board recognizes 
that the April 2003 aid and attendance examiner specifically 
found, and for the most part the veteran apparently agreed, 
that the veteran was able to attend to the wants of nature, 
feed and clean himself, dress or undress himself, and did not 
exhibit physical or mental incapacity which required daily 
assistance to protect the veteran from hazards or dangers 
incident to his daily environment.  In fact, with the 
exception of the need to have someone periodically drive his 
car, the Board finds that the evidence reflects that despite 
the veteran's significant disabilities, he is currently able 
to successfully function in his daily environment without the 
need of someone to assist him.  Accordingly, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran is housebound or in need of regular aid and 
attendance, and that the veteran is therefore not entitled to 
special monthly pension based on aid and 
attendance/housebound status under 38 C.F.R. § 3.351.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance/housebound status is denied.


____________________________________________
C. W. SYMANKSI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


